Citation Nr: 0215454	
Decision Date: 10/10/02    Archive Date: 11/06/02

DOCKET NO.  01-06 849	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1963 to November 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Following service, the veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.

3.  The veteran's current bilateral hearing loss is not 
causally or etiologically related to his active service.

4.  The veteran's current tinnitus is not causally or 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.   The veteran's bilateral hearing loss was neither 
incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).

2.  The veteran's tinnitus was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was provided a VA examination, and VA obtained two medical 
opinions as to the etiology of the veteran's bilateral 
hearing loss and tinnitus.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
bilateral hearing loss and for tinnitus.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records and a private medical record, as well as a VA 
examination report and VA medical opinions.

The veteran's January 1963 Report of Medical Examination 
indicates that a clinical evaluation of the veteran's 
internal and external ear canals, as well as the veteran's 
ear drums was normal.  Audiometric testing showed right ear 
pure-tone thresholds of 5 decibels at 500 Hertz, zero (0) 
decibels at 1000, 2000, and 4000 Hertz.  Left ear pure-tone 
thresholds were zero (0) decibels at 500 Hertz, 1000 Hertz, 
and 2000 Hertz,  and -5 decibels at 4000 Hertz.

An August 1963 service medical record shows that the veteran 
complained of "plugged ears" and was diagnosed with 
asthmatic bronchitis with an upper respiratory infection.

The veteran's Report of Medical Examination for purposes of 
separation shows that evaluation of the veteran's internal 
and external ear canals, as well as the veteran's ear drums 
was normal.  Audiometric testing showed right ear pure-tone 
thresholds of zero (0) decibels at 500, 1000, 2000, 4000, and 
8000 Hertz.  Left ear pure-tone thresholds were zero (0) 
decibels at 500, 1000, 2000, 4000, and 8000 Hertz.

A letter and audiogram report from M. T. Frisk, M.C.D, CCC-A, 
dated in June 2000, state that the veteran complained of 
"ringing in his ears and difficulty understanding speech in 
a noisy environment."  The letter also states that the 
veteran reported that his duties during his military service 
included communications on a two-way radio with binaural 
headphones, which would occasionally emit a loud static-like 
noise.  The veteran also reported that he was exposed to some 
gunfire during his basic training.  He denied significant 
noise exposure since his service, and stated that his current 
occupation did not involve noise exposure.  He also denied 
dizziness or ear pain.  Mr. Frisk stated that an audiological 
evaluation showed high frequency hearing loss from 3000 to 
8000 Hertz in the right ear and from 2000 to 8000 Hertz in 
the left ear.  In particular, the audiogram showed normal 
hearing to 3000 Hertz in the right ear, which steeply slowed 
to moderate sensorineural hearing loss at 4000 Hertz, and 
normal hearing to 1500 Hertz, which steeply sloped to 
moderate sensorineural hearing loss at 2000 Hertz.  Speech 
discrimination was characterized as "excellent," and was 
noted as being 96 percent bilaterally.  Tinnitus was 
"matched" at 6000 Hertz with a 10-decibel sensation level 
for the right ear.  Mr. Frisk noted that "such a highly 
sloping sensorineural hearing loss" is not usually seen in a 
"normal individual."  According to Mr. Frisk, people tend 
to lose some high frequency hearing with age, but not as 
"drastic[ally]" as the veteran.  Mr. Frisk went on to state 
that "individuals [with noise exposure] exhibit this type of 
hearing loss, especially in the frequency range from 3000 to 
8000 Hertz.  Mr. Frisk also stated that the veteran's 
tinnitus was associated with his hearing loss, which he 
opined was due to the veteran's noise exposure.  Mr. Frisk 
further noted that the veteran's tinnitus tends to match the 
greatest amount of hearing loss on the audiogram, which as 
noted earlier, was at 6000 Hertz.  Mr. Frisk opined that the 
veteran's audiogram showed that the veteran "may have been 
exposed to high levels of noise . . . ."

The veteran was afforded a VA examination in connection with 
his claim in September 2000.  According to the report, the 
veteran's claims file was reviewed, and the veteran's normal 
hearing at induction and separation was noted.  The report 
also indicates that the veteran complained of hearing loss, 
particularly in crowds.  He also complained of bilateral, 
constant tinnitus, which he felt was due to his hearing loss.  
The veteran reported a history of noise exposure, including 
bursts of radio frequencies and gunfire in the military, as 
well as recreational noise exposure involved in hunting, 
using a chainsaw, and using a lawnmower.  An audiological 
evaluation shows that right ear pure-tone thresholds were 10 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels 
at 2000 Hertz, 20 decibels at 3000 Hertz, and 40 decibels at 
4000 Hertz, with an average pure-tone threshold of 19.  Left 
ear pure-tone thresholds were 5 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 35 
decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, with 
an average pure-tone threshold of 30.  The veteran's Maryland 
CNC speech recognition score was 100 percent bilaterally.  
The diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner noted that the veteran had mild high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate high frequency sensorineural hearing loss in 
the left ear.

A December 2000 VA medical opinion from the Chief of 
Audiology at the VA Medical Center states that a review of 
the veteran's claims file indicates that the veteran's 
hearing loss was incurred following the veteran's service.  
The examiner noted that the veteran's hearing was within 
normal limits at induction and separation, that the veteran's 
only complaint of an ear problem during service was due to 
bronchitis in August 1963, and that the veteran reported a 
history of noise exposure from radios and gunfire in service 
and of noise exposure from hunting, chainsaws, and lawn 
mowers after service.  He concluded "that it less than 
likely that his hearing loss and tinnitus [were] a direct 
result of acoustic trauma suffered while in the service."

In a May 2001 statement, the veteran stated that he could not 
disclose further details as to his "field duties" during 
service because he held a "top secret/crypto security 
clearance."  Nonetheless, he related that he wore "'ear-
muff' style headphones" during his tour, and was 
periodically subjected to "random bursts of radio frequency 
static," which he felt damaged his ears and hearing.  He 
also related that supervisors told him that he may experience 
hearing problems due to this "trauma" later on.  He also 
stated that he was told that his hearing was abnormal at 
induction and that he was not provided an audiological 
evaluation at separation.  He also denied that his hearing 
loss was related to any gunfire he may have been exposed to 
during service.

In November 2001, the RO requested and received another VA 
medical opinion from the Chief of Audiology at the VA Medical 
Center.  The examiner again noted that the veteran's hearing 
was within normal limits at induction and separation and that 
the veteran had a significant history of non-service related 
noise exposure.  According to the opinion, the veteran's 
hearing loss was mild, and "could have been caused by his 
non [-] service noise exposure."  He concluded that it was 
"less than likely that the hearing loss and tinnitus [was] a 
result of his military service."

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. § 1110, 1131.  
Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
bilateral hearing loss.  

In order to consider the veteran's hearing impaired, he must 
meet the requirements of 38 C.F.R. § 3.385.  Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . . .").  

A review of the veteran's September 2000 VA examination 
report does not indicate that the veteran has auditory 
thresholds of at least 40 decibels or consistent auditory 
thresholds of at least 26 decibels in three frequencies in 
his right ear, although the Board acknowledges that the 
veteran meets the requirements of 38 C.F.R. § 3.385 for his 
left ear.  Nonetheless, the veteran's service medical records 
are negative for evidence of an acoustic trauma or an ear 
disorder.  Likewise, the Board notes that the veteran has not 
provided any evidence, other than his statements, 
demonstrating that he had military noise exposure, nor has he 
provided any evidence otherwise linking his bilateral hearing 
loss to his active service.  A causal link between the 
veteran's current bilateral hearing loss and his service has 
not been established, and because the veteran is a layperson 
without medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  

The Board places significant probative value on the December 
2000 and November 2001 opinions of the VA audiologist, which 
were based on review of the entire evidentiary record and the 
results of the veteran's September 2000 VA examination, and 
which concluded that it was unlikely that the veteran's 
hearing loss was related to the veteran's service.  While the 
Board acknowledges that Mr. Frisk attributed the veteran's 
hearing loss to his military service, the Board points out 
that this opinion is based on the history as reported by the 
veteran, and not on the veteran's actual treatment records 
from or following his service.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (the presumption of credibility is 
not found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  In this regard, the Board notes 
that it does not appear that the veteran reported his 
recreational noise exposure to Mr. Frisk.  Similarly, the VA 
examiner found that the veteran's mild hearing loss was of 
the type that would be associated with such recreational 
noise exposure.  Moreover, there is no medical evidence of 
record relating to the veteran's hearing for the period from 
November 1965 to June 2000, and the veteran was not diagnosed 
with bilateral hearing loss until June 2000, nearly 35 years 
after the veteran's period of service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for bilateral hearing loss.

In addition, the Board finds that the veteran is not entitled 
to service connection for tinnitus, as the record is negative 
for evidence that the veteran's tinnitus was incurred during 
his service.  The medical evidence does not support a causal 
relationship between the veteran's duties while in the 
military and his tinnitus, inasmuch as the veteran's lack of 
military noise exposure led to a determination that the 
veteran's hearing loss was unrelated to his military service.  
In this regard, the Board observes that the VA examiner 
clearly concluded that the veteran's bilateral hearing loss 
and tinnitus were not related to his military service.  
Furthermore, the Board notes that the veteran's tinnitus has 
been found to be associated with the veteran's hearing loss, 
and that the veteran's hearing loss has been found to be 
associated with his post-service recreational noise exposure. 
As such, the Board finds that the veteran is not entitled to 
service connection for his tinnitus, as it was not incurred 
during service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bilateral hearing loss and tinnitus.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

